Order entered July 2, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01354-CV

                             SHIRLEY HARTSFIELD, Appellant

                                               V.

                               BANK OF AMERICA, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-08202

                                           ORDER
       Before the Court is appellant’s June 29, 2018 motion for leave to file a reply brief with an

attached video surveillance disk that was not considered by the trial court. We DENY the

motion. We DIRECT the Clerk of this Court to return the reply brief along with the disk to

appellant.


                                                      /s/   ADA BROWN
                                                            JUSTICE